Citation Nr: 0016396	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  96-25 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

What evaluation is warranted for mitral valve prolapse from 
July 28, 1995.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to July 
1995.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis 
Indiana.  It is noted that the claim originated from the RO 
in Houston, Texas.  In February 1996, the veteran informed 
the RO of her new address in Indiana, and requested that her 
file be transferred.  Thereafter, the claim was developed by 
the RO in Indianapolis, Indiana.  


FINDINGS OF FACT


1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's mitral valve prolapse is manifested by 
complaints of occasional chest pain.  


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for mitral valve 
prolapse have been met from July 28, 1995.  38 U.S.C.A. §§ 
1155, 5107(b) (West 1991); 38 C.F.R. Part 4, § 4.104, 
Diagnostic Code 7015 (1997).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that she has 
presented a claim that is plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claim has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1999).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1999).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, all 
of the evidence following the grant of service connection 
(not just the evidence showing the present level of 
disability) must be considered in evaluating the veteran's 
claim. 

The veteran was examined by VA in September 1995.  The 
veteran stated that she had occasional mild chest pain and 
some palpitations.  She reported her last episode of chest 
pain was approximately two months prior. She stated that she 
was taking no medication.   Examination of the heart showed a 
normal sinus rhythm with a rate of 74 with a grade I systolic 
murmur heard over the precordium radiating laterally to the 
left with a snapping second sound.  An EKG found a thickened 
redundant mitral valve with mitral valve prolapse.  The 
diagnosis was, mild mitral prolapse with regurgitation.  

Service connection was granted for mitral valve prolapse in 
January 1996, and a noncompensable evaluation was assigned 
under Diagnostic Code 7015 of the Rating Schedule.  The 
effective date was July 28, 1995.  

The veteran testified at her October 1996 hearing that she 
continued to have palpitations of the heart at least once a 
week, and experienced passing out.  She reported having chest 
pain intermittently.  She reported that she was not taking 
any medication.  A complete transcript is of record.  

The veteran was examined by VA in May 1999.  The veteran 
complained of infrequent chest pain.  Her blood pressure was 
110/70.  On cardiovascular examination, there was regular 
rhythm with no murmurs, rubs or gallops.  An early systolic 
ejection click was noted as was a normal S1 and S2.  The 
examiner stated that the veteran had a past medical history 
of mitral valve prolapse with no significant limitations on 
exertion or daily activities.  It was stated that she had 
excellent greater than 10 METS and exercise capacity.  It was 
stated that her examination was consistent with mitral 
prolapse, and the examiner opined that the veteran did not 
have any significant physical impairment at this time from 
her mitral valve prolapse.  

The criteria for evaluating cardiovascular disorders changed 
in January 1998.  When a regulation changes after a claim has 
been filed but before the appeal process has been completed, 
the version most favorable to the claimant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991). See 38 
U.S.C.A. § 5110.

Under the pre-1998 criteria, a 100 percent evaluation was 
assigned for complete block with attacks of syncope 
necessitating the insertions of a permanent internal 
pacemaker, and for 1 year, after which period the rating will 
be on the residuals. A 60 percent evaluation was assigned 
with complete block, Stokes-Adams attacks several times a 
year despite the use of medication or management of the heart 
block by pacemaker. With complete auriculoventricular block 
without syncope or as a minimum rating when a pacemaker had 
been inserted, a 30 percent evaluation was assigned. A 10 
percent rating was assigned when the block was incomplete; 
without syncope but occasionally symptomatic. A 
noncompensable rating was assigned where the block was 
incomplete; asymptomatic, without syncope or need for 
medicinal control after more than one year. 38 C.F.R. § 
4.104; Diagnostic Code 7015 (1997).

Under the 1998 criteria, when there is chronic congestive 
heart failure, or a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or there is 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent, a 100 percent evaluation is assigned. 
When there is more than one episode of congestive heart 
failure in the past year, or a workload of 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent, a 
60 percent evaluation is assigned. When a workload of 5 METs 
but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or there is evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray, a 30 percent evaluation is 
assigned. When a workload of 7 METs but not greater than 10 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or continuous medication is required, a 10 percent 
evaluation is assigned. 38 C.F.R. § 4.104, Diagnostic Code 
7015.

Comparing the pre-1998 criteria to the 1998 criteria, the 
Board believes that the pre-1998 criteria are more favorable 
to the appellant.  The appellant's disability falls within 
the 10 percent evaluation under the pre-1998 criteria for 
auriculoventricular block (Diagnostic Code 7015).  As the 
workload associated with exercise tolerance testing in May 
1999 was greater than 10 METs and the appellant is not taking 
any medication for this disability, a compensable evaluation 
is not assignable under the 1998 criteria.

The evidence supports a 10 percent evaluation under the 
criteria for auriculoventricular block, as the Board finds 
there is competent evidence that the disability was 
occasionally symptomatic.  The appellant is competent to 
report her symptoms, including chest pain.  Lay testimony is 
competent when it regards features or symptoms of injury or 
illness, but may not be relied upon for establishing a 
medical diagnosis.  Layno v. Brown, 6 Vet. App. 465. 469-70 
(1994).  The veteran has complained of chest pain, palpations 
and dizziness on VA examination.  She has also reported 
having these symptoms during her testimony at the RO.  This 
supports the view that the disorder is not asymptomatic.  
Accordingly, competent evidence of symptomatic chest pain and 
palpitations has been presented, and a 10 percent evaluation 
is warranted.

Under the pre-1998 criteria, a higher evaluation is not 
warranted.  Competent evidence of complete heartblock has not 
been presented.  A pacemaker has not been inserted, and the 
attacks have not been described by competent professionals as 
severe or frequent.   

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(1999), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(1999).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects her to 
frequent periods of hospitalization or that it interferes 
with employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 

ORDER

A 10 percent evaluation for mitral valve prolapse is granted, 
subject to the controlling regulations applicable to the 
payment of monetary awards. 


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

